Citation Nr: 1014525	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  07-11 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for essential 
hypertension as a result of exposure to herbicides.

2.  Entitlement to service connection for diabetes mellitus, 
type II, associated with herbicide exposure.

3.  Entitlement to service connection for sexual dysfunction 
as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1967 to June 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues of service connection for diabetes mellitus, type 
II and service connection for sexual dysfunction as secondary 
to diabetes mellitus, type II being remanded are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Essential hypertension did not have onset during active 
service or within one year of separation from active service 
and is not otherwise etiologically related to the Veteran's 
active service.


CONCLUSION OF LAW

The criteria for service connection for essential 
hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R.  §§ 3.102, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  "To establish a right to 
compensation for a present disability, a Veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement."  Holton v. Shinseki, 557 
F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including hypertension, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service, even though there is no evidence of such 
disease during service.  See 38 U.S.C.A. §§ 1101, 1112, (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

If a veteran was exposed to an herbicide agent, such as Agent 
Orange, during active service, the following diseases shall 
be service connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform disease 
consistent with chloracne; type 2 diabetes (also known as 
Type II diabetes mellitus); Hodgkin's disease; chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostrate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); soft tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma); and AL amyloidosis.  38 C.F.R. § 
3.309(e) (2009).

A veteran, who during active service, served in the Republic 
of Vietnam during the Vietnam era shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during service.  38 
U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) 
(2009).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  In this regard, the Board observes 
that VA has issued several notices in which it was determined 
that a presumption of service connection based upon exposure 
to herbicides used in Vietnam should not be extended beyond 
specific disorders, based upon extensive scientific research.  
See, e.g., 68 Fed. Reg. 27,630-27,641 (May 20,2003); 67 Fed. 
Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 
2001); 64 Fed. Reg. 59232 (Nov.2 1999).

Even if the claimed disability is not on the list of diseases 
subject to presumptive service connection due to exposure to 
an herbicide agent, service connection may be established by 
proof that the claimed disability was actually caused by 
exposure to an herbicide agent during service.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Hypertension is not a disease for which the presumptive 
service connection based on exposure to Agent Orange applies.  
There is no objective evidence of record showing direct 
causation of the Veteran's hypertension from exposure to 
Agent Orange.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Furthermore, service treatment records are absent for any 
medical treatment for or report of hypertension.  In a 
separation report of medical examination, dated April 1988, 
the Veteran had a systolic blood pressure of 116 millimeters 
of mercury (mmHg) and a diastolic blood pressure of 74 mmHg.  
He also had normal clinical evaluations of his heart and 
vascular system.  This tends to show that the Veteran did not 
have hypertension in active service, providing evidence 
against his claim as he fails to satisfy the second 
requirement for service connection.

Indeed, the Veteran's blood pressure readings from his 
service treatment records never indicated high blood pressure 
or a diagnosis of hypertension.  Recorded blood pressure 
results are as follows: September 1965: 112/68; August 1972: 
120/84; November 1977: 122/86; October 1985: 128/80; March 
1986: 136/90.

In addition, because there is no finding of hypertension 
within one year after separation from active service, the 
presumptive provisions for chronic diseases are not for 
application.

Although the Board recognizes that the Veteran has a 
diagnosis of hypertension, as early as December 2001, the 
record fails to indicate a medical nexus between his high 
blood pressure and any disease or event incurred during 
active service many years ago. 

Moreover, while the Veteran contends that his hypertension is 
related to his service, the first evidence of record showing 
symptoms or complaints of hypertension is in a VA outpatient 
treatment report, dated December 2001, approximately 13 years 
after separation from service.  

While the Board notes that the Veteran had a reported 
history, in the December 2001 VA outpatient treatment report, 
of hypertension for 15 years, the objective medical evidence 
of record does not reflect a history of hypertension until 
the date of this report.  This is strong evidence against his 
claim.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 
2000) (holding that it was proper to consider the veteran's 
entire medical history in determining if service-connection 
is warranted, including a lengthy period of absence of 
complaints).

As to the Veteran's contention, that his current hypertension 
is related to service, some quasi-medical questions do lend 
themselves to the opinions of laypersons.  For example, when 
a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  However, in Jandreau, the U.S. Court of Appeals for 
the Federal Circuit explained, in footnote 4, that a veteran 
is competent to provide a diagnosis of a simple condition 
such as a broken leg, but not competent to provide evidence 
as to more complex medical questions.

Here, the Board finds that the Veteran's opinion as to 
whether his current hypertension is related to service is not 
competent evidence because hypertension, as it relates to his 
service from years ago, is a medical question too complex to 
be the subject of the opinion of a layperson. 

As in all claims for service connection, it is the Board's 
duty to assign probative value to the evidence and then to 
weigh the evidence favorable to the Veteran's claim against 
the evidence unfavorable to the Veteran's claim.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has 
the "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."); see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If 
the favorable evidence outweighs the unfavorable evidence or 
if the favorable and unfavorable evidence are in relative 
equipoise, the Veteran's claim must be granted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2009).

Here, the absence of any report of high blood pressure during 
service or for years thereafter is more probative than the 
Veteran's own assertion as to when he first experienced high 
blood pressure.  In summary, the in-service and post-service 
medical evidence (which are found to provide evidence against 
this claim) are more probative than the Veteran's assertions 
as to whether his current hypertension is related to his 
service.

Based on the above, the preponderance of the evidence of 
record is against a grant of service connection for 
hypertension, and his claim must be denied.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2009).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in February 2006 and March 2006.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

Here, VA has not obtained a medical opinion as to whether the 
Veteran's current hypertension had onset during service or 
was otherwise etiologically related to his service.  The 
record is absent for any evidence of the second element 
discussed in McLendon, an event, injury, or disease occurring 
in service or within a presumptive period.  For that matter, 
there is no competent evidence of record of any association 
between the Veteran's current hypertension and his service.  
For these reasons, the Board declines to afford the Veteran a 
VA examination or obtain a medical opinion in this case.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.



ORDER

Entitlement to service connection for essential hypertension 
is denied.


REMAND

In an April 2010 statement, the Veteran's representative 
contended that the December 2006 VA examination (which found 
that the Veteran did not have diabetes) of the Veteran's 
claim for diabetes mellitus, type II and sexual dysfunction 
was inadequate.  Specifically, the representative noted that 
the Veteran is taking Metformin, a drug used to treat 
diabetes mellitus, type II.  In his examination report, the 
examiner noted that the Veteran was taking Metformin but did 
not opine as to the relationship or significance, if any, of 
why the Veteran was taking this medication.  Essentially, the 
representative alleges that the Veteran is taking Metformin 
because he currently has diabetes mellitus, type II.

A medical opinion is adequate when it is based upon 
consideration of the Veteran's prior medical history and 
examinations and also describes the disability in sufficient 
detail so that the Board's "evaluation of the claimed 
disability will be a fully informed one."  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

In a February 2006 submission to the RO, the Veteran 
requested medical records from Concentra Medical Centers as 
they would provide medical opinions as to his current 
conditions.  There are no documents from Concentra Medical 
Centers of record and these reports should be obtained upon 
remand.

Accordingly, the case is REMANDED for the following action:

1.	Obtain the Veteran's treatment records 
from Concentra Medical Centers and 
associate the records obtained with the 
claims file.  If no records are 
available, a negative reply should be 
obtained and that reply, along with 
documentation of VA's efforts to obtain 
those records, should be associated 
with the claims file.  The Veteran 
himself is asked to assist the RO in 
obtaining these records or copies of 
these alleged records.

2.	Schedule the Veteran for a VA 
examination of his diabetes mellitus 
and sexual dysfunction, if any.  The 
claims file and a copy of this remand 
must be provided to the examiner.  In 
conjunction with the examination, the 
examiner must review the claims file 
and annotate the report as to whether 
he or she reviewed the claims file.

The nature and extent of the diabetes 
mellitus and/or sexual dysfunction, if 
any, should be evaluated.  
Specifically, the examiner should note 
the significance, if any, of the 
Veteran's prescribed Metformin.

The examiner is asked to a render 
medical opinion as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that the Veteran's 
diabetes mellitus and sexual 
dysfunction (if any) are related to his 
military service.

The term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

A complete rationale is required for 
all opinions rendered.  The opinion 
should address the particulars of this 
veteran's medical history and the 
relevant medical science as applicable 
to this claim.

3.	Readjudicate the Veteran's claims on 
appeal. If any determination remains 
adverse to the Veteran, issue a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


